Name: Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products
 Type: Directive
 Subject Matter: farming systems;  economic analysis;  production;  processed agricultural produce;  information and information processing
 Date Published: 1996-03-28

 Avis juridique important|31996L0016Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products Official Journal L 078 , 28/03/1996 P. 0027 - 0029COUNCIL DIRECTIVE 96/16/EC of 19 March 1996 on statistical surveys of milk and milk productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by the Member States on milk and milk products (3) has been amended on several occasions; whereas, in the light of new amendments, it is in the interest of transparency to reformulate the provisions of the said Directive;Whereas in order to carry out its duties under the Treaty and under Community provisions on the common organization of the market in milk and milk products the Commission needs reliable information about the production and use of milk and regular, reliable, short-term information about the delivery of milk to enterprises which treat or process milk and about the production of milk products in the Member States;Whereas surveys on the production and use of milk on the farm should be conducted in accordance with uniform criteria and in greater detail, and monthly surveys should be made in all Member States in enterprises which process milk;Whereas, in order to obtain comparable results, common criteria should be fixed as regards the scope of the survey, the characteristics to be noted and the survey procedure;Whereas experience acquired in implementing the previous rules has shown that it would be useful to simplify the provisions, in particular by abolishing the requirement to provide weekly results;Whereas, in view of the growing importance of the milk-protein content of milk products the appropriate steps must be taken;Whereas, in order to facilitate implementation of the provisions of this Directive, it is appropriate to continue the close cooperation between the Member States and the Commission, particularly in the Standing Committee for Agricultural Statistics established by Decision 72/279/EEC (4),HAS ADOPTED THIS DIRECTIVE:Article 1 Member States:1. shall survey the survey units specified in Article 2 for the data specified in Article 4, and shall inform the Commission of the monthly, annual and triennial results;2. shall carry out annual surveys of the production of milk and its use among agricultural holdings as defined in accordance with the procedure laid down in Article 7;3. subject to the Commission's agreement, may use data from other official sources.Article 2 The surveys referred to in Article 1 (1) shall cover:1. undertakings or agricultural holdings which purchase whole milk or, in certain cases, milk products, either directly from agricultural holdings or from the undertakings referred to in point 2, with a view to transforming them into milk products;2. undertakings which collect milk or cream in order to transfer it in whole or in part, without any processing, to the undertakings referred to in point 1.Member States shall take all appropriate measures to prevent duplication of results as far as possible.Article 3 1. For the purpose of this Directive, 'milk` means the milk of cows, ewes, goats and buffaloes. The monthly surveys provided for in Article 4 (1) (a) shall cover only cow's milk and products manufactured exclusively from cow's milk.2. The list of milk products covered by the surveys shall be adopted in accordance with the procedure laid down in Article 7. That list may be amended in accordance with the same procedure.3. The standard definitions to be used for communicating the results for the various products shall be drawn up in accordance with the procedure laid down in Article 7.Article 4 1. The surveys referred to in Article 1 (1) must permit at least the information mentioned in points (a), (b) and (c) below to be provided.Questionnaires must be compiled in such a way as to avoid duplication.The information shall relate to:(a) monthly:(i) the quantity and fat content of the milk and cream collected and the protein content of the cows' milk collected;(ii) the quantity of certain fresh milk products processed and available for delivery and of certain manufactured dairy products;(b) annually:(i) the quantity, fat content and protein content of the available milk and cream;(ii) the quantity of fresh milk products which have been processed and which are available for delivery, and of other manufactured dairy products, broken down by type;(iii) the use of raw materials in the form of whole milk and skimmed milk and the amount of fats used in the manufacture of dairy products;(c) triennially (as from 31 December 1997):the number of the survey units referred to in Article 2, broken down by size class.2. With a view to analyzing, within three years of the entry into force of this Directive the possibility of extending the annual statistical information referred to in point (b) to include the protein content of the main milk products, Member States shall during that period conduct pilot surveys or studies on achieving that objective. In accordance with the procedure laid down in Article 7, the Commission shall establish a work programme for each of these three years.Member States shall submit annually to the Commission a report on the implementation of this programme, including the statistical data available and the information necessary for interpreting it.Article 5 1. Without prejudice to the second subparagraph, the surveys referred to in Article 1 (1) shall be exhaustive in the case of dairies accounting for at least 95 % of the cow's milk collected by the Member State, with the balance being estimated on the basis of representative samples or other sources.Member States may carry out the monthly surveys mentioned in Article 4 (1) (a) in the form of sample surveys. In that case the sampling error must not exceed 1 % of total national collection (with a confidence interval of 68 %).2. Member States shall take all appropriate measures to obtain comprehensive and sufficiently accurate results. They shall forward to the Commission in the form of a methodological report all information enabling the accuracy of the results transmitted to be assessed, in particular:(a) the questionnaires used;(b) the precautions taken to avoid double counting;(c) the methods used for transposing the data obtained from the questionnaire to Community tables.The methodological reports, the availability and reliability of data and any other matter related to the implementation of this Directive shall be examined once a year in the relevant working party of the Standing Committee for Agricultural Statistics. The first methodological report shall be forwarded to the Commission at the latest by the end of the year following the entry into force of this Directive.Article 6 1. Tables for the transmission of data shall be prepared in accordance with the procedure laid down in Article 7.These tables may be amended in accordance with the same procedure.2. Member States shall transmit the results referred to in paragraph 3, including data which are deemed confidential under national legislation or rules applied with regard to statistical confidentiality, in accordance with the provisions of Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (5).3. Member States shall send to the Commission as soon as possible after summarizing the information, and at the latest:(a) forty-five days after the end of the return month, the monthly results referred to in Article 4 (1) (a);(b) in June of the year following the return year:- the annual results referred to in Article 4 (1) (b);- the implementation report referred to in Article 4 (2);(c) in September of the year following the year of the return date, the results referred to in Article 1 (2) and Article 4 (1) (c).4. The Commission shall collate the information sent by the Member States and notify them of the overall results.Article 7 1. Where the procedure laid down in this Article is to be followed, the Chairman of the Standing Committee for Agricultural Statistics (hereinafter called 'the Committee`) shall refer the matter to the Committee, either on his own initiative or at the request of a representative of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.(c) If, on the expiry of a period of three months from the date of referral of the proposal to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 8 No later than 1 July 1999, the Commission shall submit to the Council a report on experience acquired in implementing this Directive. At the same time it shall submit, in particular, the results of the analysis referred to in Article 4 (2) accompanied where appropriate by proposals regarding the definitive period.Article 9 1. Directive 72/280/EEC shall be repealed with effect from 1 January 1997.2. The references to the repealed Directive 72/280/EEC shall be construed as referring to this Directive.Article 10 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1997. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 11 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 12 This Directive is addressed to the Member States.Done at Brussels, 19 March 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No C 321, 1. 12. 1995, p. 6.(2) OJ No C 32, 5. 2. 1996.(3) OJ No L 179, 7. 8. 1972, p. 2. Directive as last amended by the 1994 Act of Accession.(4) OJ No L 179, 7. 8. 1972, p. 1.(5) OJ No L 151, 15. 6. 1990, p. 1.